ON MOTION FOR RE-HEARING.
Robertson, Associate Justice.
Mrs. Rhoda Byler, at the date of her death, on June 12, 1884, was in the seventy-eighth year of her age. Her fatal illness commenced on May 23,1884, and, from that time on, she lay almost constantly in a dense stupor. When aroused, she did not return to the contemplation of the affairs that had engaged her interest and attention for the past half century, but, incoherently and wanderingly, she complained of her pains, until she subsided again into apathy. She manifested, throughout, many of the symptoms of chronic softening of the brain. Her attending physician ascribed her condition and death to other causes, but other physicians, to whom, hypothetically, her case was stated, pronounced her disease to be softening of the brain. Two or three years before, she had been attended, in two spells of sickness, by Dr. Renfro, and his opinion was, that she was then suffering with chronic softening of the brain. In another spell, in the summer of 1883, features of the same disease were developed. Experts, on a fair presentation of her case, as dis*677closed by the contestants’ evidence, were of opinion that she died of softening of the brain, and that this malady had been growing upon her for several years prior to her death.
About the time that Dr. Eenfro declares that he discovered that she was afflicted with this disease, a change was noticed in her habits and character, in a degree, and in particulars, not to be accounted for, except upon the theory of a serious affection of the brain. She had been a devoted mother—she became an indifferent one. She had been steady in her purposes, and became weak and vacillating. She had possessed a strong and vigorous understanding, independent and self-reliant—she became timorous and distrustful of herself, and formed and acted upon opinions based solely upon fanciful premises. She had been remarkably cleanly and neat about her person and household, and ceased to be.
A grand daughter, who spent a few months with her, and made herself useful about the old lady’s home, was charged for her board. A shawl she had presented to her daughter she reclaimed under circumstances amounting to an accusation of theft, and, without a ground of suspicion, or the instigation of special malice, under a delusion without rational basis, she accused the same daughter of stealing $5.00. She secreted about her premises her own provisions, and accused a faithful, old house-servant, who had been with her for sixteen years, of the larceny. She miscalled the names of those with whose names she was familiar. She was irritable and suspicious, and, in these unhappy years, could discover no honesty in man or woman. She Avould send for family supplies, and countermand the order, and still receive them; and forget, whilst a messenger was executing an errand, that she had ever authorized it. Though her bank account in an entire year would exhibit but comparatively feAV items of credit or debit, her bankers found such difficulty in having her remember and comprehend them, as to induce them to seek monthly settlements with her. What she understood at one moment, had to be re-explained in the next. When she aroused her household at night, and scribbled upon one of her several drafts of a will, she did not recognize her marks the next morning, or remember what had transpired. She miscalled the names of her own children, and spoke of two of her nieces as her sisters. She would slip food from her own table, and charge the old servant with the theft of it.
The will propounded for probate was signed on May 23,1884, the day of the commencement of her last illness, and after she was stricken with it. The night before, at twelve m., she had aroused her old servant by calling for the servant’s son, who had been gone to *678Mexico since the February before. She then called for the old servant’s daughter, who was not there, and had not been in the service of Mrs. Byler for several years. Mrs. Byler, then, after dismissing a daughter of the servant waked up on the supposition that she was the one wanted, fell asleep.
Early in the afternoon of the next day she was taken sick, suffered with a violent pain in the right arm, and again encountered in articulation the difficulties Dr. Renfro had noticed in 1881 or 1882, and Dr. Tutwiler in 1883, and which, with the partial paralysis of the right side, were strongly symptomatic of softening of the brain. She instructed her servant to send for Mr. Sam Moore, but the servant, instead, sent for Mrs. Gilmore, upon whose arrival, Mrs. Byler wished, with her help, to execute the will then enclosed in an envelope. She succeeded, after repeated efforts, in making the servant understand that she wished the paper to be produced, and then indicated to Mrs. Gilmore her desire that the envelope should, be opened. She seems to have forgotten that she had ordered Mr. Moore to be sent for, and was willing to. have the assistance of Mrs. Gilmore. Mrs. Gilmore, when the sick woman’s wish was interpreted, declined to break the seal of the envelope, and Mr. Moore was then sent for. When William, instead of Sam Moore, responded to the summons, she recognized him and inquired about his brother; and her wish to sign and have her will witnessed, he finally understood. But his inquiry of Mrs. Gilmore and of the old servant, whether the old lady wished any change in or addition to the paper, could only have arisen from a doubt in his own mind about her capacity to fully explain her wishes, and as to the correctness of his understanding of her purpose. When he returned with Mr. Wheeler, her articulation was indistinct and she could not make herself understood. One pair of spectacles was substituted, not upon her suggestion, for another, not obtained at her instance, and her hand, without her request, was guided, whilst her name, mispelled, was subscribed. The witnesses put their names to the paper without her formal request, and the instrument, propounded as her will, passed from her custody with her assent, but not upon her suggestion. She may have been consciously consummating a cherished desire and intelligently executing a last will, but she was passive and prompted. She was in the final grasp of a fatal disease, and, if she comprehended the meaning of the paper she was substituting for the law pertaining to the distribution of her estate, she knew that she was sowing the seeds of discord among her own progeny.
The paper she was executing was the third edition of her testa*679ment in less than a year. In all of them she named as one of her executors authorized to act alone if his associate failed to qualify, without bond, independent of the probate court, with powers which staked her estate upon his discretion and integrity, a man she had consistently regarded and bitterly denounced as dishonest, through a series of years. In February, before her death, she executed the second edition of her will, differing from the first, among others, in two noteworthy particulars. She increased from three to five thousand dollars a bequest to a grand daughter, recently married, and authorized her executors to lend the moneys of her estate, not required to be immediately paid out, to safe bankers, at low rates of interest, and expressly relieved them from responsibility for any interest not actually received by them. The two executors were just then forming a partnership in the banking business, and, whilst she was putting in the hands of either of them the absolute disposal of her estate, she was loudly lamenting that one of them, her nephew, in forming this business partnership, was exposing his substance to the cupidity and dishonesty of the other. And, in this same month of February, whilst increasing the patrimony of the newly married grand daughter, she denounced the new husband, and declared that no one bearing his name should benefit by her will.
The third and last edition was a copy of the second.
We have now stated the strong points in the contestants’ case. Some of the facts related are not denied—the most of them are strongly contradicted. The whole theory is vigorously and cogently combatted, and, by an array of witnesses and a mass of evidence, the sanity of Mrs. Byler is stoutly defended. A verdict supporting the will may have been more satisfactory to this court, but that rendered appears to be the deliberate judgment of a jury, selected and accepted by the parties, according to prescribed rules, and complained of as unfitting arbiters of the facts, only when their award has disappointed expectation. The court below refused a new trial, and we find in appellants’ favor no such preponderance of evidence as would j ustify the conclusion that the judgment to be revised is not the result of a fair and impartial trial.
In the motion for rehearing, the counsel for appellants, inform the court that it was not their purpose to concede, in the oral presentation of the case, that there was a substantial conflict in the evidence as to the testamentary capacity of Mrs. Byler. The court understood that concession to be made, and acted, in the original disposition of the case, upon that understanding, and did not give to the facts the careful consideration they would otherwise have received. The statement *680of facts, which is well expressed, and is void of useless matter and repetitions, and occupies one hundred and seventy-five pages of the transcript, has now been carefully considered, with the result already announced. The motion for rehearing is refused.
Motion Overruled.
[Opinion delivered March 16, 1886.]

9